Citation Nr: 0925385	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  03-30 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD) 
and depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The Veteran had active service from December 1982 to May 
1988.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of December 2001 and later 
by the Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO).  

A hearing was held at the RO before the undersigned Veterans 
Law Judge in January 2006.  In November 2006, the Board and 
remanded the claim for service connection for a psychiatric 
disorder for further development.  The requested development 
has since been completed to the extent possible, and the case 
is now ready for appellate review.   


FINDINGS OF FACT

1.  An acquired psychiatric disorder was not present during 
service, a psychosis was not manifest within a year of 
separation from service, and a currently diagnosed 
psychiatric disorder did not develop as a result of any 
incident during service.

2.  The Veteran does not have post-traumatic stress disorder.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include post-traumatic 
stress disorder, was not incurred in or aggravated by 
service, and a psychosis may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in April 2001, May 2003, November 2006 and July 2008 
provided the Veteran with an explanation of the type of 
evidence necessary to substantiate the claim, as well as an 
explanation of what evidence was to be provided by the 
Veteran and what evidence the VA would attempt to obtain.  
Following the issuance of the letters, the Veteran was 
afforded an opportunity to submit evidence and the claim was 
subsequently readjudicated.  She has not made any complaints 
regarding the timing of the letters.  The VA has no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  The Board concludes, 
therefore, that the appeal may be adjudicated without another 
remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
service medical records and post service treatment records 
have been obtained.  The Veteran was afforded a VA 
psychiatric examination.  The Veteran has had a hearing.  
Although the VA attempted to obtain additional evidence, the 
Veteran did not provide information needed to obtain such 
evidence.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the Veteran's claims.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as a 
psychosis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection for post-traumatic stress disorder requires 
medical evidence 


diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter, a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f).

The Veteran contends that trauma in service caused her 
current disabling psychiatric disorder.  She testified in 
support of her claim at a hearing held before a hearing 
officer from the RO in December 2003, and at a hearing held 
before the undersigned Veterans Law Judge in January 2006.  
In essence, she testified that she was sexually harassed in 
service and was injured when struck by a car, and this 
resulted in the development of anxiety, depression, and 
alcoholism.  

The Veteran's service treatment records do not contain any 
references to the presence of a chronic psychiatric disorder.  
A mental hygiene clinic record dated in December 1987 noted 
that she was seen for a life circumstances problem, but no 
diagnosis of a disabling psychiatric condition was rendered.  
In May 1987, she was seen for a "brief" anxiety attack, but 
no diagnosis of chronic disorder was made.  

The Board has also noted that the report of a medical history 
given by the Veteran in March 1988 for the purpose of her 
discharge reflects that she reported having trouble sleeping 
and depression or excessive worry due to family problems.  On 
medical examination at that time, however, psychiatric 
evaluation was normal.  Thus, the contemporaneous evidence 
does not support the Veteran's claim that she developed these 
disorders in service.  

There is no evidence of the presence of a psychosis within a 
year of separation from service.  The earliest medical 
evidence of the presence of a psychiatric disorder is from 
many years after service.  For example, a VA medical 
treatment record dated in February 2002 reflects a diagnosis 
of depression.  The record does not contain any medical 
opinion indicating that the problems were related to service.  
In view of 


the lengthy period after service without treatment, there is 
no evidence of continuity of symptomatology and this weighs 
against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  

Although the Veteran has offered her own theory that her 
current psychiatric problems are related to her period of 
service, the mere contentions of the Veteran, no matter how 
well-meaning, without supporting medical evidence that would 
etiologically relate the claimed disabilities with an event 
or occurrence while in service, will not support his claim.  
Lay persons, such as the Veteran, are not qualified to offer 
an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

The only competent medical opinions weigh against the claim.  
The report of a psychiatric examination conducted on behalf 
of the VA in March 2004 reflects that the examiner concluded 
that the Veteran had a depressive disorder, but that she did 
not report symptoms that were suggestive of PTSD and that 
there seemed to be no link between the currently diagnosed 
depressive disorder and an incident which occurred in 
service.  

Similarly, the report of a VA examination conducted in 
February 2009 reflects that the examiner concluded that the 
criteria for a diagnosis of PTSD were not met, and instead 
diagnosed major depressive disorder, panic disorder, alcohol 
dependence in remission, and cocaine abuse in remission, and 
concluded that the etiology of the depression was difficult 
to establish with certainty.  The examiner noted that as far 
as time line is concerned, it appeared that she did start 
experiencing difficulty with depression starting with her 
time in-service.  Clarification and rationale for this 
opinion was sought by the RO and in an addendum opinion, the 
VA examiner stated that after reviewing the claims file and 
giving careful consideration, he could not reply with any 
degree of certainly  as to whether or not her current 
depressive disorder had its origin prior to, during or after 
her military service.  He noted that the Veteran had been 
seen at the Mental Hygiene service in December 1987, but did 


not receive an Axis I diagnosis except for life circumstance 
problems.  He concluded therefore that an opinion could not 
be reached without relying on mere speculation.  The Board 
notes that a grant of service connection may not be based on 
mere possibility.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992) (a letter from a physician indicating that 
Veteran's death "may or may not" have been averted if 
medical personnel could have effectively intubated the 
Veteran was held to be speculative).

Thus, the Board finds that the preponderance of the evidence 
shows that a currently diagnosed psychiatric disorder was not 
present during service, and a psychosis was not manifest 
within a year after service.  A currently diagnosed 
psychiatric disorder did not develop as a result of any 
incident during service.  

In addition, the Board finds that the preponderance of the 
evidence shows that the Veteran does not currently have PTSD.  
The Board has noted that several of the Veteran's VA 
treatment records dated in 2004 and 2005 contain a diagnosis 
of PTSD (MST).  However, on both VA examinations the 
examiners specifically concluded that the criteria for PTSD 
were not met.  In the March 2004 VA examination report 
(conducted on behalf of VA by QTC) it was noted that the 
claimant did not report any symptoms were suggestive of PTSD.  
The report of a VA examination in February 2009 noted that 
her condition did not meet the criteria for PTSD.  The Board 
finds that these medical opinions have greater probative 
value that the diagnosis of PTSD contained her 2004 and 2005 
VA treatment records.  The VA examiners had access to the 
claims file, and thus were better able to understand the full 
history of her claimed disabilities.  In addition, the Board 
notes that the claimed incident in-service which according to 
her treatment records resulted in PTSD, namely a coercive 
sexual relationship with higher ranking individual, has never 
been verified due to the fact that the Veteran has not 
responded to PTSD stressor development letters.  In this 
regard, the Board notes that she was provided PTSD stressor 
questionnaire in July 2008, but she did not 


respond.  Accordingly, the Board concludes that an acquired 
psychiatric disorder, to include PTSD, was not incurred in or 
aggravated by service, and a psychosis may not be presumed to 
have been incurred in service.  


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD and depression, is denied.



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


